Case 1:18-cv-02511-GHW Document 72 Filed 01/07/19 Page 1 of 2
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 01/07/2019
              Case 1:18-cv-02511-GHW Document 72 Filed 01/07/19 Page 2 of 2




The parties have stipulated to the dismissal of this action under Fed. R. Civ. P. 41(a)(1)(A)(ii).

   Dated: January 6, 2019                    _____________________________________
          New York, New York                       GREGORY H. WOODS
                                                  United States District Judge
